DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention 1) directing to the electroluminescent display panel and encompassing claims 1 and 3-9 in the reply filed on 03/14/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “sampling control lines” is unclear and definite and the specification does not provide what the sampling control lines are sampling. As such the claim is unclear and indefinite.
Claim 1 recites “detection output lines” is unclear and definite and the specification does not provide what is being detected and output in the lines. As such the claim is unclear and indefinite.
Claim 1 recites “sampling” is unclear and indefinite as to how many data point is being sample.

Claim 1 recites “detection” is unclear and indefinite ad the term “detection” is a term of degree and is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish et al. 20070241998 (Fish).

    PNG
    media_image1.png
    330
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    403
    media_image2.png
    Greyscale


Regarding claim 1, figs. 15-16 of Fish discloses an electroluminescent display panel, comprising: a plurality of pixel units (par [0001]), wherein each of the plurality of pixel units comprises a plurality of light-emitting structures of different colors (fig. 15); 
photoelectric detectors (photosensitive transistor – fig. 16 right portion) arranged corresponding to at least part of the light-emitting structures (fig. 16 left portion); and 

wherein the photoelectric detectors each is configured to convert light emitted by a corresponding illuminated light-emitting structure into electric signal under control of a sampling control line, and to output the electric signal to a detection output line (see par [0105]);
wherein the photoelectric detector comprises a vertical phototransistor (see fig. 16 showing phototransistor stack vertically);
wherein a gate of the vertical phototransistor is electrically connected with the sampling control line 80a, a source of the vertical phototransistor is electrically connected with a high-voltage power line (source electrode voltage as high voltage is a relative term) in the electroluminescent display panel, and a drain of the vertical phototransistor is electrically connected with the detection output line (drain electrode).

Regarding claim 4, fig. 16 of Fish discloses wherein the electroluminescent display panel further comprises: a reflective layer (surface layer of 79 shown reflects light downward) arranged corresponding to the photoelectric detector; wherein the reflective layer is configured to reflect the light emitted by the corresponding illuminated light-emitting structure onto the photoelectric detector.

Regarding claim 5, fig. 16 of Fish discloses wherein orthographic projection of the reflective layer on the electroluminescent display panel is located between orthographic projection of the corresponding photoelectric detector on the electroluminescent display panel and orthographic projection of the corresponding light-emitting structure on the electroluminescent display panel.

Regarding claim 7, figs. 15-16 of Fish discloses wherein a photoelectric detector and a corresponding light-emitting structure are arranged adjacently along a column direction.

Regarding claim 8, figs. 15-16 of Fish discloses wherein photoelectric detectors, arranged in a same column and corresponding to light-emitting structures of same color, are connected with a same detection output line (drain electrode of phototransistor); and photoelectric detectors arranged in a same row are connected with a same sampling control line (cathode line).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fish.
Regarding claim 6, fig. 15 of Fish discloses wherein the pixel units each comprises: a first color light-emitting structure, a second color light-emitting structure and a third color light-emitting structure; photoelectric detectors which are respectively corresponding to the first color light-emitting structure, 
Fish does not disclose that the photoelectric detection group, the first color light-emitting structure, the second color light-emitting structure and the third color light-emitting structure are arranged in a two-row and two-column array in the display panel.
However, it would have been obvious to one having ordinary skill in the art to for a photoelectric detection group, wherein the first color light-emitting structure, the second color light-emitting structure and the third color light-emitting structure are arranged in a two-row and two-column array in the display panel as that claimed by applicant in order to meet applicant design layer, since it has been held that rearranging parts of an invention involves only routine skill in ht e art.  In re Japikse, 86 USPQ 70.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Wang et al. 20180063424.
Regarding claim 3, Fish discloses claim 1, but does not disclose wherein the photoelectric detector further comprises: a filter arranged above the vertical phototransistor; wherein color of the filter is same as color of a light-emitting structure corresponding to the photoelectric detector.
However, par [0002] of Wang discloses that photosensor arrays typically are formed with a “Bayer-pattern” of color filters over the photodiodes or phototransistors of the photosensor array; typically in macrocells of four cells. Each macrocell can only provide one full three-color signal, as such, inherent spatial resolution of color is significantly less than the stated pixel count of the array because color detection requires multiple photodiode or phototransistor cells. In a typical Bayer-pattern macrocell, three cells are each covered by a different color filter, such as a red, a green, and a blue filter, 
In view of such teaching, it would have been obvious to form a display panel of Fish wherein the photoelectric detector further comprises: a filter arranged above the vertical phototransistor; wherein color of the filter is same as color of a light-emitting structure corresponding to the photoelectric detector in order to enhance colors of the same colors.

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, including 112 2nd rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829